Casec4m0scy 00130 DISPERSO Do cBegument|cq Kilgd HAM32Q. Page 5 of 6

___V__ FILED __... LODGED

RECEIVED Copy

 

 

Monhavis B- Midclleton 7524-004

Name and Prisoner/Booking Number

(iitecl States Penitenhavy Wiccan APR 27 200

alt of Confinement

 

 

 

 

 

 

D0.Bdx 24550 CUERRUS ESTA
LERK U S DIST! BENT coury

Mailing Address BY DISTRICT OF ARI

‘les _,A2_, 85734

City, State, Zip Code

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

Montavis_D. Middleton, ; case No. CV 20-00130-TWc-DCe
Plaintiff,
APPLICATION TO PROCEED
v- IN FORMA PAUPERIS
: acee etal BY A PRISONER
Crev) al, CIVIL (NON-HABEAS)
Defendant(s).
I, Monkawis N. Midcitetan , declare, in support of my request to proceed in the

 

above entitled case without prepayment of fees under 28 U.S.C. § 1915, that I am unable to pay the fees for
these proceedings or to give security therefor and that I believe I am entitled to relief.

In support of this application, I answer the following questions under penalty of perjury:

1. Have you ever before brought an action or appeal in a federal court while you were incarcerated or
detained? CYes [No If “Yes,” how many have you filed?
Were any of the actions or appeals dismissed because they were frivolous, malicious, or failed to state a
claim upon which relief may be granted? OYes (No If “Yes,” how many of them?

2. Are you currently employed at the institution where you are confined? OYes No
If “Yes,” state the amount of your pay and where you work.

 

 

 

3. Do you receive any other payments from the institution where you are confined? OYes RINo
If “Yes,” state the source and amount of the payments.

 

 

 

Revised 6/22/16 1

 
Case= 4s204c3000130-DOESPSO DocDoeutnentaed Biéz70Al03F2Me Paige 6 of 6

4. Do you have any other sources of incoine, savings, or assets either inside or outside of the institution where
you are confined? HYes No
If “Yes,” state the sources and amounts of the income, savings, or assets.

 

 

 

I declare under penalty of perjury that the above information is true and correct.

W-7-20 ktenfad Ati le
DATE ’ / SIGNATURE OF APPLICANT
Momtants Maddiehosy

ACKNOWLEDGEMENT OF COLLECTION OF FILING FEES FROM TRUST ACCOUNT

XQ
I, Mouton \2 VM ( Ad\edon , acknowledge that upon granting this Application, the Court
will order designated correctional officials at this institution, or any other correctional institution to which I am
transferred, to withdraw money from my trust account for payment of the filing fee, as required by 28 U.S.C.
§ 1915(b).

The Court will require correctional officials to withdraw an initial partial payment equal to 20% of the
greater of:

(A) the average monthly deposits to my account for the six-month period preceding my filing of this
action, or

(B) the average monthly balance in my account for the six-month period preceding my filing of this
action.

After the initial payment, if the amount in my account is at least $10.00, the Court will require correctional
officials to withdraw from my account 20% of each month’s income and forward it to the Court until the required
filing fee is paid in full. I understand that I am required to pay the entire fee, even if my case is dismissed by the
Court before the fee is fully paid.

I further understand that if I file more than one action, correctional officials will be ordered to withdraw 20%
of each month’s income, for each action, simultaneously. Accordingly, if I have filed two actions, correctional
officials will withdraw 40% of my income each month; three actions will require 60% of my income each month,

etc. 44 _ ? (\ KINA L co L2ewlob

+

DATE Motarts Middleton 4 SIGNATURE OF APPLICANT

CERTIFICATE OF CORRECTIONAL OFFICIAL
es TO STATUS OF APPLICANT’S TRUST ACCOUNT
“)

 

pz: , certify that as of the date applicant signed this application:
ee ffici 2 Oo
The appl€ant’s trust account balance at this institution is: $ ) 0-U
The applicant’s average monthly deposits during the prior six months is: $ ¥-o
The applicant’s average monthly balance during the prior six months is: $ [25-e

The attached certified account statement accurately reflects the status of the applicant’s account.

Pero Us—_—.. C ovate US C70 CS 09

AUTHORIZED SIGNATURE TITLE/AID NUMBER INSTITUTION

Revised 6/22/16 2

 

 
